DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on December 06, 2021 in which claims 1-24 are presented for examination; of which, claims 1, 7, 14 and 19 were amended.
Allowable Subject Matter
Claims 1-24 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention relates to cloud computing, and more specifically to a distributed standards registry (DSR) for facilitating connections between federated cloud-based service providers and service consumers in a federated cloud computing environment. The closest prior art of record, Subramanyam et al. WO 2008/154074 A1, disclose similar methodology. However, the closest prior art of record, Subramanyam et al. WO 2008/154074 A1, failed to show “a plurality of distributed standards registry participants that are collectively configured to provide control logic for the distributed standards registry using a consensus voting mechanism to make control decisions; a synchronized copy of a distributed ontology model library maintained on the plurality of distributed standards registry participants and storing a plurality of ontology models, each ontology model containing ontological data that describes federation services based on relationships between components of the federated computing environment; and a distributed federation broker registry maintained across the plurality of distributed standards registry participants and storing registration information for a plurality of federation brokers, each federation broker providing brokerage services related to at least one federation service described by the plurality of ontology models, wherein a first distributed standards registry participant of the plurality of distributed standards registry participants further comprises: a discovery processor operable to receive, from a potential federation participant, a federation participant query that includes semantic query data, the discovery processor further operable to identify at least one ontology model from the plurality of ontology models based on processing the semantic query data included in the federation participant query, and return any identified ontology model to the potential federation participant; and a registry processor operable to receive, from a potential federation broker, a registration request to register the federation broker as providing brokerage services related to a federation service described by one of the plurality of ontology models, the registry processor further operable to store registration information for the federation broker on the federation broker registry”. These claimed features being present in independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2-6, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record, Subramanyam et al. WO 2008/154074 A1, disclose similar methodology. However, the closest prior art of record, Subramanyam et al. WO 2008/154074 A1, failed to show “receiving, at a first distributed standards registry participant of a plurality of distributed standards registry participants to a distributed standards registry, from a federation participant, a federation participant query that includes semantic query data; querying, by the first distributed standards registry participant, a distributed standards model library based on processing the semantic query data included in the federation participant query; querying, by the first distributed standards registry participant, a distributed federation broker registry to determine a federation broker that brokers at least one federation service described by at least one standards model in the distributed standards model library, wherein the distributed federation broker registry is maintained across the plurality of distributed standards registry participants; and validating, by the first distributed standards registry participant, that the federation broker is a legitimate federation broker, by verifying a security certificate thereof, and upon successfully validating the federation broker, facilitating, by the first meta federation broker distributed standards registry participant, brokerage service related to the at least one federation service from the federation broker to the federation participant by allowing the federation participant to request the at least one federation service from the federation broker ”. These claimed features being present in independent claim 7 and in conjunction with all the other claimed limitations render claim 7 allowable over the prior art of record.



The closest prior art of record, Subramanyam et al. WO 2008/154074 A1, disclose similar methodology. However, the closest prior art of record, Subramanyam et al. WO 2008/154074 A1, failed to show “registering a new standards model with a first distributed standards registry participant of a plurality of distributed standards registry participants, wherein the plurality of distributed standards registry participants are configured to operate in conjunction with one another to form a distributed standards registry, and wherein the new standards model is registered in a distributed standards model library of the distributed standards registry maintained across the plurality of distributed standards registry participants; registering, with the first distributed standards registry participant, as a federation broker for the new standards model, wherein the new standards model characterizes federation services according to relationships between components of the federated computing environment, and wherein the first distributed standards registry participant is configured to store registration information in a distributed federation broker registry that is maintained across the plurality of distributed standards registry participants; upon receiving a request for a federation service from a federation participant, validating that the federation participant is a legitimate federation participant by validating an identification of the federation participant; and upon successful validation of the federation participant, facilitating brokering of the requested federation service for the federation participant by allowing the federation participant to request the at least one federation service from the federation broker.”. These claimed features being present in independent claim 14 and in conjunction with all the other claimed limitations render claim 14 allowable over the prior art of record.

As per claims 15-18, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 14. Therefore, they are allowable for the same reason set forth in paragraph above.

The closest prior art of record, Subramanyam et al. WO 2008/154074 A1, disclose similar methodology. However, the closest prior art of record, Subramanyam et al. WO 2008/154074 A1, failed to show “implementing a federated computing environment, comprising: requesting, from a first distributed standards registry participant of a plurality of distributed standards registry participants of a distributed standards registry, a standards model that describes federation services using relationships between components of the federated cloud computing environment, wherein the plurality of federation broker distributed standards registry participants are configured to store the standards model in a distributed standards model library maintained on each of the plurality of distributed standards registry participants; identifying, from a distributed federation broker registry, a federation broker that brokers a federation service described in the standards model; negotiating pricing and monetary terms for provisioning of the federation service with the federation broker; and receiving, from the federation broker, brokerage service related to the federation service”. These claimed 

As per claims 20-24, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 19. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 26, 2022